Citation Nr: 1230898	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  10-05 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, originally claimed as lupus erythematosus.

2.  Entitlement to service connection for a skin disorder, to include polymorphous light eruption, originally claimed as lupus erythematosus.

3.  Entitlement to service connection for lupus erythematosus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claims file has since been transferred to the RO in Nashville, Tennessee.  The Veteran was afforded a Board hearing, held by the undersigned, in February 2011.  A copy of the hearing transcript has been associated with the record.

In April 2012, the Board requested an expert opinion via the Veteran's Health Administration (VHA).  An opinion was provided in April 2012.  In June 2012, an addendum opinion was requested by the Board, in connection with the Veteran's dermatological complaints.  That opinion was provided in August 2012.  Both opinions have been associated with the record.

Based on a review of these VHA opinions, the Board has recharacterized the issues on appeal to better reflect the Veteran's symptoms and diagnoses.  As such, the issue of entitlement to service connection for lupus has been expanded so as to reflect the diagnosis of fibromyalgia, as well as a separate dermatological disability.


FINDINGS OF FACT

1.  Fibromyalgia had its onset in or is otherwise attributable to service.

2.  A skin disorder, to include polymorphous light eruption, had its onset in or is otherwise attributable to service.

3.  The most recent medical evidence of record includes antinuclear antibody (ANA) testing which was negative for lupus erythematosus.


CONCLUSIONS OF LAW

1.  Fibromyalgia was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  A skin disorder, to include polymorphous light eruption, was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  Lupus erythematosus was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In the instant case, the Veteran's claims for service connection for fibromyalgia and a skin disorder are granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

Regarding her claim for entitlement to service connection for lupus, proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in January 2008 of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2008.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, as directed by the Board in April and June 2012, opinions were obtained from the VHA so as to ascertain whether lupus, or any other disorder affecting the skin or joints, was etiologically-related to her period of active service.  

To that end, when VA obtains a medical opinion, it must ensure that the opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VHA opinions of April and August 2012 are adequate, as the examiner included a thorough review of the file and provided findings relevant to the issues at hand.  The Veteran's complaints and lay history were also considered and discussed, and a rationale was provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to these issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2011).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

In this case, the Veteran claims that a range of symptomatology, to include multiple joint pain and a skin disorder, are etiologically-related to, or first manifested during, her period of active service.  To establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, such as lupus, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the outset, the Board notes that the Veteran has current diagnoses of fibromyalgia and polymorphous light eruption.  See VHA opinions, April and August 2012, respectively.  Thus, element (1) of Hickson has been satisfied for each service connection claim, in that the Veteran has demonstrated that she has current diagnoses for each claimed disorder.  As discussed in detail below, current medical evidence does not demonstrate a current diagnosis of lupus.

Turning to the Veteran's service treatment records, the Board notes that the Veteran reported for various complaints during her period of active duty.  She was seen repeatedly for a skin rash, with heat.  The rash was observed on both arms, her neck, and her back.  The Veteran reported that the condition was exacerbated by heat.  She was diagnosed with eczema in July 1982 and May 1984, and a fungal infection in September and November 1982.  She reported for stomach problems on several occasions, with symptoms to include pain, nausea, vomiting, and diarrhea.  She was diagnosed with gastroenteritis in June and November 1982.  A urinary tract infection was noted in February 1983, as well as viral disorders, to include the flu, during several visits.  The Veteran also complained of chest pain and breathing difficulty on multiple occasions.  On separation examinations conducted in October 1984 and December 1985, the examiners noted severe headaches, back aches along the spine and through the shoulders and waist, bad nerves, weak ankles and knees, a sore left wrist, nervous stomach and continuous constipation, and with severe stomach pain.  

Post-service, the Veteran was seen by VA in July 2002 with multiple papular lesions on the arms, neck, and upper legs.  The Veteran reported that the disorder had been present off and on for five years during the spring and summer.  A biopsy was performed to rule out various disorders, to include photosensitive lupus.  After testing, to include an antinuclear antibody (ANA) analysis, the Veteran was diagnosed with polymorphous light eruptions.  ANA testing was negative for lupus.

The first indication of lupus within the record occurred in April 2004.  A private medical report again noted a recurrent skin rash (pruritic, raised, scattered, and erythematous), and an ANA test was ordered at that time.  Testing confirmed cutaneous lupus erythematous following another biopsy.  The Board notes that the description of that rash within the medical record is similar to the rash which was described during the Veteran's period of active service, as well as the rash in 2002 (a biopsy of which tested negative for lupus). 

Following a series of x-rays and magnetic resonance imaging (MRI's) in 2007, the Veteran was diagnosed with several disorders, to include degenerative disc disease of the cervical spine, fatigue, sleep disturbance, malaise, insomnia, arthritis of the lumbar spine, polyarthropathy of multiple joints including the knees and wrists, skin eruptions, and rheumatoid arthritis.

In July, August, and October 2007, the Veteran reported with symptoms such as intermittent pain in the hands, wrists, back, neck, shoulders, and knees.  X-rays of the left hand were normal, though a lumbar spine compression fracture was noted at T12.  She had no recurrent oral ulcerations.  In July 2007, the first biopsy tested negative for lupus subset antibodies, more than three years after the Veteran's initial lupus diagnosis.  A second biopsy tested positive for the disease.  In addition to lupus, she was diagnosed with degenerative joint disease of the cervical spine, inflammatory arthropathy. 

The Veteran was afforded a VA examination in April 2008.  The examiner noted a review of the file, to include indications of systemic lupus.  While the date of onset was unknown, it was noted that the disease was diagnosed in 2004.  The Veteran reported symptoms over a span of many years, to include stomach problems, depression, chronic fatigue, osteoarthritis of the spine, rheumatoid arthritis, muscle aches, and fibromyalgia.  Current symptoms included a skin rash, fatigue, arthralgia, swelling and painful joints, and digestive symptoms.  The examiner noted that erythematous macules of the arms, back, and chest covered 20 percent of the Veteran's upper body.  The prior diagnosis of polymorphous light eruption, from July 2002, was noted.  A detailed review of the claims file was provided, to include a discussion of several inservice diagnoses, such as pylonephritis rash of the right arm and neck, eczema, a fungal infection, and contact dermatitis.  Also notes were inservice complaints of soreness, joint pain, headaches, and a nervous stomach.  

Ultimately, the examiner opined that the Veteran's diagnosis of lupus was less likely than not related to service, or had its onset in service.  While the Veteran complained of a myriad of disorders during her period of active service, the examiner pointed out that diagnoses were made and treatments were apparently effective, based upon the Veteran's separation examination which was negative for a rash, or complaints of a rash.  Again, the 2002 finding of polymorphous light eruption, as opposed to lupus, was discussed within the context of the examiner's rationale, as was the negative ANA test.  

However, the examiner failed to note that the separation examinations of record did indicate several disorders for which the Veteran reported during service, and post service, and failed to compare the Veteran's recurrent inservice rash to that which ultimately tested positive for lupus, and later diagnosed in 2002 as polymorphous light eruption.  The latter diagnosis was used as the crux of the negative opinion, without a discussion of the July 2007 sample which also tested negative, then positive for lupus, or a discussion as to the etiology of polymorphous light eruption.  

VA outpatient reports continued to note complaints of skin problems and multiple joint pain.  A report from January 2009 diagnosed the Veteran with fibromyalgia, as rheumatoid arthritis and lupus tests were negative.

In support of the Veteran's claim, three opinions from her private provider have been associated with the record.  The first, received in July 2008, stated that the Veteran suffers from multiple health problems which are related to her lupus, which can affect multiple organ systems.  The worst of those, per the provider, is muscle and joint pain, which has been debilitating, as well as problems with the heart, lungs, and skin.  The Veteran reported that her symptoms began following a series of injections during service, though it was noted that lupus is an autoimmune disorder with an unknown cause.  

Another opinion, received in June 2009, stated that, follow a review of the Veteran's military records, she was of the opinion that the Veteran may have had lupus in service.  No labs were drawn, however, to offer conclusive evidence.  The provider went on to say that symptoms begin in the early 20's for many women, and that lupus is difficult to diagnose.  It was further noted that the Veteran was currently unable to work as a result of her disorder, and that lupus has triggered the Veteran's current depression.

A third opinion, received in May 2011, stated that it was more likely than not that the onset of systemic lupus occurred during the Veteran's period of active service.

As noted above, the Board requested a VHA opinion in April 2012.  An opinion dated April 24, 2012, noted that the Veteran was seen in 2004 by a private rheumatologist who performed a biopsy which demonstrated inflammation consistent with cutaneous or discoid lupus.  However, blood tests were negative for the lupus antibody, and the rheumatoid factor was also negative.  The specialist further noted that the Veteran reported a history of chronic pain to rheumatologists in 2009, as well as a history of depression.  At that time, some telangiectasias (small dilated blood vessels) were noted on the skin on her chest, and a musculoskeletal examination was benign with no synovitis, deformities, or redness.  However, multiple tender joints were noted.  Laboratory testing included ANA and rheumatoid factor, and both were normal.  The Veteran was diagnosed with fibromyalgia in 2009, with no evidence of system lupus erythematosus.

The VHA specialist further pointed out that follow-up visits to the Veteran's rheumatologist also diagnosed fibromyalgia, with no evidence for lupus, rheumatoid arthritis, or an inflammatory connective tissue disorder.  

Based upon this evidence, the specialist opined that the Veteran carried a diagnosis of fibromyalgia, with chronic widespread pain, anxiety, and depression.  Given that ANA testing has been repeatedly negative, he found that there was no evidence of lupus.  He noted that it was possible that the Veteran's skin eruptions could have been due to discoid lupus, which may not be associated with systemic lupus erythematosus.  He found that fibromyalgia should be considered service-connected.

The VHA specialist provided an addendum opinion in August 2012 with respect to the Veteran's dermatological symptomatology.  It was noted that, although a report dated July 14, 2007, indicated that a skin biopsy was positive for lupus, the biopsy results were not associated with the claims file.  The July 2002 VA outpatient report was referenced, in which multiple papular lesions were observed and ultimately linked to photosensitive lupus.  A punch biopsy at that time was positive for polymorphous light eruption, as ANA testing was negative.  As such, the examiner opined that there was no evidence for cutaneous lupus erythematosus by objective skin biopsy, but rather polymorphous light eruption.  However, the examiner did not provide an etiological opinion for this disorder.

When facing conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

While the multiple private opinions of record have been thoroughly reviewed by the Board, the Veteran's provider did not address laboratory testing performed in July 2002, which was ultimately negative for lupus, in any opinion.  Further, the provider did not offer any substantive rationale to bolster her opinions, instead noting only that it is common for lupus in women to begin in the early 20's, and that the disease is difficult to diagnose.  Finally, these opinions fail to discuss significant aspects of this case, such as specific service treatment records relevant to the Veteran's current diagnosis.  When these factors are considered in their entirety, these private medical opinions are afforded little probative weight.  

The Board also assigns little probative value to the VA medical opinion issued in April 2008.  Although the examiner noted that testing performed in July 2002 was negative for lupus, instead revealing that the Veteran had a diagnosis of polymorphous light eruptions, an etiological opinion for this disorder was not provided.  Further, the provider did not provide any insight as to the ultimate cause (or etiology) of the Veteran's multiple joint pain.  Instead, the examiner simply pointed out that the diagnosis of lupus was not provided until April 2004, more than 18 years following separation.    

The highest probative value has been assigned to the VHA opinion dated in April 2012, which found that the Veteran carried a diagnosis of fibromyalgia, and that the disorder was related to her period of active service.  The examiner provided an exhaustive review of the Veteran's claims file, finding that inservice complaints were related to her current diagnosis, despite the fact that lupus was not present.  
The opinion was well-reasoned and supported by a rationale consistent with other evidence of record, to include a detailed review of lupus testing and symptomatology, as well as all pertinent medical findings from the Veteran's period of active service through the present.  While the VHA opinion did not provide an etiological link between the Veteran's dermatological symptomatology and her period of active service, the Board finds that VHA specialist's opinion to be dispositive as to the issue of entitlement to service connection for fibromyalgia.

The Board has also given careful review to the Veteran's statements of record in support of her claim as well as to her Board hearing testimony.  In a statement dated February 12, 2008, she contended that she was hospitalized during basic training for high fever, tonsillitis, and bronchitis.  She reported twice in Germany for a nervous stomach, and once at Fort Stewart.  Her back and knees started bothering her in Germany, and the rashes began when she was stationed at Fort Stewart, each problem worsening over the years since service.

Also of record are several statements from her friends and family, each dated in February 2008.  One statement noted that the Veteran suffered from chronic fatigue since at least 1996, and that she now suffers from intense joint pain.  A recurrent rash was also noted since 1996.  A letter from the Veteran's aunt noted that, when visiting the Veteran at Fort Stewart, it was clear that  a medical problem existed.  A severe rash was observed, as well as pain and discomfort.  A fellow serviceman stated that he met the Veteran while serving in the US Army, and that the Veteran often complained of joint aches, a stomach problem, and rashes at that time.

During her Board hearing, the Veteran testified that  inservice symptomatology, to include stomach problems, headaches, fever, depression, anxiety, panic attacks, joint pain, sores of the mouth, ear, and nose, hair loss, and sleeplessness were manifestations of her current diagnosis of lupus.  See Transcript, p. 4.  

As to the assertions of the Veteran that her claimed disorders had their onset during active service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

Here, the Veteran is competent to report inservice symptoms, such as a rash, joint pain, and stomach difficulty, from her period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, lay evidence of record from her friends and family is equally competent, as to those symptoms which are observable.  The Board also finds that the Veteran's statements are credible, when considered with the record as a whole, as treatment records from her period of service through the present document recurring complaints of a skin disorder and multiple joint pain.  

The Board finds that the Veteran's statements, coupled with medical evidence of record and the April 2012 VHA opinion, serves to establish a link between current complaints of multiple joint pain and her period of active service.  However, the Board also notes that there is no probative medical evidence establishing a nexus between the Veteran's current skin diagnosis, polymorphous light eruption, and her period of active service.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Private opinions, while inclusive of the Veteran's myriad of symptomatology, linked her various disorders to lupus, which is a diagnosis now in question.  However, as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent.  

Here, the Board finds that the Veteran is competent to report that a current skin rash is consistent with an inservice rash for which she received treatment on multiple occasions.  Her statements are bolstered by the fact that a private report from April 2004, which noted a pruritic, raised, scattered, and erythematous rash to the trunk and arms, is consistent with service treatment reports which document a papular erythematous rash on her back and upper extremities (see service treatment report, August 17, 1982).  

While VA could undertake additional development to clarify the etiology of the Veteran's skin diagnosis, based on the Veteran's competent and credible testimony, as well as the medical evidence to date, the Board affords the Veteran all reasonable doubt and finds that at the very least, there exists an approximate balance of evidence for and against the Veteran's dermatological claim.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection is warranted for the Veteran's diagnosis of polymorphic light eruption, as well as for her diagnosis of fibromyalgia. 

Regarding the Veteran's claim for entitlement to service connection for lupus, based on the above evidence, the Board finds that service connection is not warranted.  Although treatment reports from April 2004 and July 2007 indicate a diagnosis of lupus, laboratory evidence is not of record to confirm the presence of lupus antibodies at any point since December 2007 when she filed her claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that, because the requirement of a current disability is satisfied when there is a disability when a claim for it is filed or at any time during the pendency of such claim, service connection may be granted even though a disability resolves prior to adjudication).

In summary, ANA testing was negative for lupus in July 2002.  Following a negative biopsy, a second private biopsy, not of record, indicated lupus was present in April 2004.  In July 2007, the first biopsy tested negative for lupus subset antibodies, more than three years after the Veteran's initial lupus diagnosis.  A second biopsy tested positive for the disease.  A report from January 2009 diagnosed the Veteran with fibromyalgia, as rheumatoid arthritis and lupus tests were negative.  A June 2009 private opinion stated that the Veteran may have had lupus in service, however, no labs were drawn to offer conclusive evidence of a lupus diagnosis.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Board notes that "disability" means an impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1 (2011); see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  As the most recent ANA testing was negative for lupus in January 2009, the Veteran lacks the evidence necessary to substantiate her claim for service connection.  

Acknowledgement is given to the Veteran's assertions that she suffers from symptoms of lupus which are causally-related to her period of active service.  As noted above, she is competent in this regard to report observable symptomatology, such as skin rashes and joint pain.  Jandreau.  However, she is a layperson without medical knowledge, training, and/or experience.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) she is reporting a contemporaneous medical diagnosis, or (3) her description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  In this case, the Board notes that lupus is a systemic disorder with complex symptomatology, and the most recent reports of record do not contain a current diagnosis for lupus erythematosus.  As such, the first and third prongs are not met. 

Absent a current, chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, a diagnosis of lupus has not been shown by the preponderance of the evidence, as discussed above.  The statutory provision of 38 U.S.C.A. § 5107(b) regarding reasonable doubt is not for application.  Service connection for lupus erythematosus is therefore denied, as consideration of the other requirements for each manner of establishing this benefit is unnecessary, since doing so would not alter the conclusion reached herein.













(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for fibromyalgia, originally claimed as lupus erythematosus is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for a skin disorder, to include polymorphous light eruption, originally claimed as lupus erythematosus is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for lupus erythematosus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


